Name: Commission Regulation (EEC) No 232/83 of 28 January 1983 establishing the list of pigmeat products eligible for the advance fixing of export refunds and repealing Regulation (EEC) No 857/78
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 1 . 83 Official Journal of the European Communities No L 27/29 COMMISSION REGULATION (EEC) No 232/83 of 28 January 1983 establishing the list of pigmeat products eligible for the advance fixing of export refunds and repealing Regulation (EEC) No 857/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 1 5 (6) thereof, Whereas, under Article 5 (3) of Council Regulation (EEC) No 2768 /75 of 29 October 1975 laying [ down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3), it may be decided that refunds for pigmeat products shall , upon request, be fixed in advance ; Whereas, in order to apply the system of advance fixing of refunds, the list of products eligible for advance fixing should be drawn up ; whereas this list may be amended according to the way in which the market in pigmeat develops ; Whereas the list of pigmeat products eligible for the advance fixing of export refunds has been established by Commission Regulation (EEC) No 857/78 of 27 April 1978 (4), as amended by Regulation (EEC) No 3435/81 (5) ; Whereas Council Regulation (EEC) No 2791 /82 of 18 October 1982 (6) has defined pig carcases and amended the wording of the Common Customs Tariff for that product and Commission Regulation (EEC) No 3602/82 of 21 December 1982 Q has defined other products of the pigmeat sector and amended the wording of the subheadings concerned ; whereas the list of pigmeat products eligible for the advance fixing of the refund should be adapted accordingly and, for the sake of administrative simplicity, Regulation (EEC) No 857/78 should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 The export refunds provided for in Article 1 5 of Regu ­ lation (EEC) No 2759/75 shall , upon request, be fixed in advance for the products in the Annex hereto. Article 2 Regulation (EEC) No 857/78 is hereby repealed. Article 3 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p . 1 . (2) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3) OJ No L 282, 1 . 11 . 1975, p . 39 . (4) OJ No L 116, 28 . 4 . 1978 , p . 15 . (*) OJ No L 346 , 2 . 12 . 1981 , p . 14 . 6 OJ No L 295, 21 . 10 . 1982, p . 4 . n OJ No L 376, 31 . 12 . 1982, p. 23 . No L 27/30 Official Journal of the European Communities 29 . 1 . 83 ANNEX CCT heading No Description 01.03 Live swine : A. Domestic species : II . Other : b) Other 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of swine : a) Of domestic swine : 1 . Whole carcases or half-carcases 2. Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4. Loins and parts thereof 5. Bellies and parts thereof 6. Other : ex aa) Boned or boneless : ( 11 ) Legs, fore-ends, shoulders or loins, and parts thereof, derinded and defatted, with a maximum layer of 3 mm fat, frozen (22) Other legs, fore-ends, shoulders or loins ; parts thereof (33) Bellies and parts thereof, derinded and defatted, with a maximum layer of 7 mm fat, frozen (44) Other bellies and parts thereof, derinded 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 3 . Hams and parts thereof 5 . Loins and parts thereof 6 . Bellies and parts thereof 7 . Other : ex aa) Boned or boneless : ( 11 ) Hams, fore-ends, shoulders or loins, parts thereof (22) Bellies and parts thereof, derinded b) Dried or smoked : 1 . Hams and parts thereof : (aa) 'Prosciutto di Parma', 'prosciutto di San Daniele ' (bb) Other 4 . Bellies and parts thereof 5 . Other : ex aa) Boned or boneless : ( 11 ) 'Prosciutto di Parma, Prosciutto di San Daniel'; parts thereof (22) Hams, fore-ends, shoulders or loins ; parts thereof 29 . 1 . 83 Official Journal of the European Communities No L 27/31 CCT heading No Description ex 16.01 Sausages and the like, of meat, meat offal or animal blood, suitable for human consumption : A. Liver sausages B. Other : I. Sausages, dry or for spreading, uncooked II . Other ex 16.02 Other prepared or preserved meat or meat offal, suitable for human consump ­ tion : A. Liver : II. Other B. Other : III . Other : a) Containing meat or offal of domestic swine : 2. Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, including fats of any kind or origin : 11 . Hams or loins (excluding collars); parts thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (bbb) Other 22. Collars or shoulders ; parts thereof : (aaa) Uncooked ; mixtures of cooked and uncooked meat (bbb) Other 33 . Other : (aaa) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal (bbb) Other bb) 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin